Citation Nr: 1547398	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

3.  Entitlement to an initial compensable rating for a right knee disability, prior to June 26, 2013.

4.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, on and after June 26, 2013.

5.  Entitlement to an initial compensable rating for a left knee disability, prior to June 26, 2013.

6.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, on and after June 26, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1993. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The issues of entitlement to increased ratings for right and left knee disabilities are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran has hypertension that cannot be reasonably disassociated with his active military service.

2.  Since the initial grant of service connection, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, including depression; anxiety; trouble sleeping; nightmares; irritability; anger outbursts; distressing recollections; intrusive thoughts; flashbacks; social isolation and withdrawal; decreased self-worth; a tense relationship with his wife; avoidance of trauma-related stimuli; exaggerated startle response; hypervigilance; difficulty concentrating; good but tense relationships with his family; good hygiene; good eye contact; normal speech; normal thought processes; good insight and judgment; good memory; and no suicidal or homicidal ideation.  Additionally, the Veteran was alert and fully oriented.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial evaluation greater than 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim for entitlement to service connection for hypertension, because the Board is granting the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

With respect to the Veteran's claim for entitlement to a higher initial rating for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to the initial adjudication of the Veteran's claim, a letter dated in March 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This claim concerns the initial rating after service connection has been granted, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic code rating criteria. 

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran most recently was provided with a VA examination addressing the severity of his PTSD in July 2013.  The July 2013 VA examination is adequate, as it provides a clear picture of the Veteran's psychiatric disability status, sufficient to rate the Veteran's disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue of entitlement to an initial rating greater than 30 percent for PTSD is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  Hypertension

The Veteran contends that service connection is warranted for hypertension.  During his March 2015 hearing before the Board, he reported that he experienced elevated blood pressure during military service, and that he was informed that he had borderline hypertension.  After service discharge, he was diagnosed with hypertension and began treatment with medication in 2005.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will also be presumed for certain chronic diseases, including hypertension, if manifests to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran's service treatment records reveal numerous elevated blood pressure readings.  Specifically, service treatment records dated in 1988 show a reading of 140/72.  Records dated in 1989 show readings of 140/88, 122/92, 142/88, 130/78, 152/80, 154/80, and 144/82.  Additionally, a September 1989 record notes a possible diagnosis of hypertension.  Records dated in 1990 reveal blood pressure readings of 118/82 and 132/96; records dated in 1992 note a reading of 142/70; and records dated in 1993 reflect readings of 150/72, 140/70, 126/56, and 140/70.  A May 1993 record also notes a diagnosis of rule out hypertension.  Thus, there is evidence of in-service elevated blood pressure readings, and diagnoses of possible hypertension.

The post-service medical evidence also reveals diagnoses of and treatment for hypertension.  The earliest post-service medical evidence in the claims file is dated in 1998, and shows blood pressure readings of 144/90.  A June 2005 private hospital report reflects a diagnosis of and hospital admission for hypertension.  Private medical treatment records dated in 2005 show continued diagnoses of and treatment for hypertension.  Additionally, a May 2015 private opinion indicates that the Veteran currently has hypertension, and that he had required treatment since June 2005.  Accordingly, the evidence demonstrates a current diagnosis of hypertension.

In May 2015, the Veteran submitted a private medical opinion from J. N., II, M.D., who opined that "it appears obvious that [the Veteran's] hypertension began while enlisted in the military.  It is at least as likely as not that his military working conditions, environmental exposure and genetic predisposition led to his early development of hypertension."  Dr. N. noted that his opinion was based upon a review of the Veteran's military records, as well as post-service medical evidence.  

The May 2015 private medical opinion linking the Veteran's current hypertension to his active duty service is the only medical evidence of record addressing the etiology of the Veteran's hypertension.  The Board finds the opinion to be probative, as it is based upon a review of the pertinent evidence in the evidence claims file, and provides supporting rationale for the conclusion reached.  

Accordingly, as the only competent and probative evidence of record links the Veteran's hypertension to his active duty service, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  PTSD

The Veteran contends that he is entitled to an initial rating greater than 30 percent for his service-connected PTSD.  Service connection for PTSD was granted by the RO in a January 2011 rating decision, and a 30 percent rating was assigned, effective February 12, 2010, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran filed a notice of disagreement with the assigned rating in February 2011, and in December 2012, he perfected his appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan, 16 Vet. App. at 442.  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  

A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

In November 2010, the Veteran underwent a VA psychiatric examination.  The Veteran reported symptoms including anger, social distancing, decreased self-worth, and depression.  The examiner stated that the severity of the Veteran's symptoms was mild, and that they were constant, continuous, and ongoing.  The Veteran reported that his symptoms impacted his daily functioning, and that they impacted his marriage.  He noted that he displayed heightened irritability, angry outbursts, a "short fuse," and decreased self-worth, all of which caused marriage difficulties.  Additionally, the Veteran complained of impaired sleep with frequent waking and fights in his sleep.  He denied a history of violent behavior, as well as suicide attempts.  The Veteran reported a good relationship with his parents and siblings, and a good but tense relationship with his wife.  He also noted that his relationship with his children is good.  The Veteran stated that he was employed as a real estate appraiser, and denied a history of trouble with co-workers or his supervisor in his current job as well as in previous jobs.  He denied losing time from work as a result of his PTSD.

The Veteran endorsed symptoms of re-experiencing traumatic events, experiencing distressing dreams of traumatic events, and intense distress at exposure to similar events, such as becoming upset when he hears about present wars.  He also indicated that his heart pounds when he hears about things that remind him of the traumatic events.  The Veteran also demonstrated avoidance of trauma-related stimuli, persistent feelings of detachment or estrangement from others, road rage, restricted range of affect, anger, irritability, outbursts of anger, and difficulty controlling anger.  There was also exaggerated startle response and hypervigilance.

Mental status examination showed the Veteran alert and fully oriented, with appropriate appearance and hygiene.  Behavior was appropriate and eye contact was good.  Mood and affect were anxious and depressed.  Speech and communication were normal, as was concentration.  There was no evidence of panic attacks, suspiciousness, delusions, or hallucinations.  There was also no evidence of obsessive-compulsive behavior.  Thought processes were appropriate and there was no confusion or slowness of thought.  Judgment was not impaired and abstract thinking was normal.  Memory was within normal limits, and suicidal and homicidal ideation were both absent.  The diagnosis was PTSD, and a GAF score of 70 was assigned.  The examiner noted that the effects of the PTSD symptoms on employment and overall quality of life included anger management problems, irritability, and mental preoccupation with thoughts and images of war.  The examiner reported that mentally, the Veteran did not have difficulty performing activities of daily living, and noted that the Veteran's psychiatric symptoms were controlled with medication.  The Veteran's prognosis was reported to be good.

VA treatment records from November 2010 to February 2013 reflect diagnoses of and treatment for PTSD.  The records show that the Veteran regularly complained of nightmares, flashbacks, recurrent intrusive thoughts, social isolation, avoidance, hypervigilance, exaggerated startle response, insomnia, depression, irritability, anxiety, and relationship difficulties with others.  In November 2010, his mood was fair, and his nightmares and sleep issues were reported to be resolved.  In February 2011, his mood was depressed.  The Veteran regularly reported that he continued to work as a real estate appraiser and in a landscaping business.  He noted day-to-day stress, but that he learned to cope with it.  In September 2011, December 2011, and March 2012, he reported difficulty with his business and finances.  His mood was stressed and he was not responding to his psychiatric medication.  Mental status examinations regularly showed the Veteran to be casually and neatly dressed.  There was no evidence of psychotic symptoms, and the Veteran did not express suicidal or homicidal ideation.  Mood was euthymic; affect was appropriate.  Insight and judgment were unimpaired.  The diagnosis was chronic PTSD.  A December 2012 VA treatment record reveals that the Veteran was alert and fully oriented with good eye contact.  Mood was appropriate with congruent affect.  The Veteran denied suicidal and homicidal ideations.  Speech was coherent and relevant.  Thoughts were organized and goal-directed.  The Veteran denied delusions and hallucinations.  Insight and judgment were good.

In July 2013, the Veteran underwent another VA psychiatric examination.  The Veteran reported symptoms of re-experiencing, avoidance, and hyperarousal.  He denied psychotic symptoms.  The examiner noted that the Veteran experienced recurrent and distressing recollections of the traumatic event; avoidance of trauma-related stimuli; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; difficulty sleeping; difficulty concentrating; anxiety; and difficulty establishing and maintaining effective work and social relationships.  He reported a good relationship with his wife and children.  The diagnosis was PTSD, and a GAF score of 65 was assigned.  The examiner found that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

During his May 2015 hearing before the Board, the Veteran testified that he experienced symptoms including anger, anxiety, frustration, depression, social isolation, insomnia, nightmares, violent thoughts, increased irritability, and trouble coping with stress.  He denied a history of violence, but noted that he experienced violent thoughts.  He noted that he had been involved in altercations, but had never hurt anyone.  He expressed diminished self-worth, and reported that he did not have friends.  He described exaggerated startle response, feeling overwhelmed, and feeling hollow or empty.  He noted that he used to be outgoing and enjoyed being around people, and that he now felt like a shell of himself.  The Veteran indicated that he sought treatment from a VA psychiatrist from 2010 through 2012, but that he had not been able to see his psychiatrist in over two years because of the volume of veterans in the area needing treatment.  He indicated that his psychiatric medications came to him from VA in the mail.  The Veteran's wife reported that the Veteran was socially withdrawn from the family, and that he spent a lot of time alone.  She indicated that the Veteran was not able to handle stressful events.

After a detailed review of the claims file, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's service-connected PTSD.

The Veteran's current 30 percent evaluation contemplates functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242. The Veteran's GAF scores of 65 and 70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Since the initial grant of service connection, the Veteran has demonstrated symptoms including depression, anxiety, trouble sleeping, nightmares, irritability, anger outbursts, distressing recollections, intrusive thoughts, flashbacks, social isolation and withdrawal, decreased self-worth, a tense relationship with his wife, avoidance of trauma-related stimuli, exaggerated startle response, hypervigilance, and difficulty concentrating.  The Veteran reported that he was employed as a real estate appraiser, and that he did not have any problems with co-workers or his supervisor, although he kept to himself at work.  Additionally, while there is evidence that the Veteran experiences tension with his wife and isolates himself from his family, he generally reported his relationships with his family as good.

The medical evidence of record shows that the Veteran was regularly alert and fully oriented with appropriate appearance and hygiene; had good eye contact; anxious or depressed mood and affect; normal speech and communication; no evidence of hallucinations or delusions; normal thought processes; good insight and judgment; normal memory; and no suicidal or homicidal ideation.  Additionally, the July 2013 VA examiner concluded that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

The preponderance of the evidence is against a finding that the Veteran's PTSD is manifested by symptoms warranting a 50 percent or higher evaluation, as the evidence does not show functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran does not experience symptoms as listed for a 50 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the symptoms set forth in the rating criteria for ratings of 30 percent, at any time during the appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Although the evidence of record may demonstrate some of the symptoms contemplated in a 50, such as disturbances of motivation and mood, as well as difficulty establishing and maintaining effective work and social relationships, there is no evidence that the Veteran experiences flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.  Ultimately, the Veteran's disability picture more closely corresponds to the requirements for a 30 percent evaluation.  Thus, as the evidence does not more nearly approximate an evaluation greater than 30 percent, an initial evaluation in excess of 30 percent is not warranted for the Veterans psychiatric disability.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the course of this appeal, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, including depression, anxiety; trouble sleeping; nightmares; irritability; anger outbursts; distressing recollections; intrusive thoughts; flashbacks; social isolation and withdrawal; decreased self-worth; a tense relationship with his wife; avoidance of trauma-related stimuli; exaggerated startle response; hypervigilance; difficulty concentrating; good but tense relationships with his family; good hygiene; good eye contact; normal speech; normal thought processes; good insight and judgment; good memory; and no suicidal or homicidal ideation.  Additionally, the Veteran was alert and fully oriented.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the 30 percent disability rating.  Ratings in excess of the 30 percent currently assigned are provided for certain manifestations of the service-connected PTSD, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 30 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  However, based on all the evidence of record, to include all classifications by the examiners of the level of psychiatric impairment, the preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for a rating in excess of 30 percent for service-connected PTSD throughout the course of this appeal.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a rating in excess of 30 percent for the Veteran's service-connected PTSD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Service connection for hypertension is granted.

An initial evaluation in excess of 30 percent for PTSD is denied.




	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran last underwent a VA examination to assess the severity of his right and left knee disabilities in July 2013, over two years ago.  At his March 2015 hearing before the Board, the Veteran alleged that his right and left knee disabilities had worsened in severity since he was last evaluated.  Accordingly, the Veteran's claims must be remanded to afford him a new VA examination to assess the current severity of his right and left knee disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding that where a Veteran claims his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of Veteran's current condition, VA is required to provide a new examination).

Additionally, during his March 2015 hearing, the Veteran reported that he underwent a right knee surgery in 2010 at Sentara Hospital.  While review of the record shows one record from Sentara Hospital, that record is dated in 2005 and pertains to the Veteran's hypertension.  Accordingly, it appears that there are additional relevant private treatment records identified by the record which have not been obtained by VA.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The RO must provide the Veteran with the appropriate authorizations and request that he complete them for all identified private providers, to specifically include all records from Sentara Hospital pertaining to the right knee surgery and subsequent physical therapy.  If a release is obtained, the RO must make reasonable efforts to obtain the identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completion of the foregoing, the Veteran must be afforded an examination to determine the current severity of his service-connected right and left knee disabilities.  The claims file and all evidence of record must be made available to and reviewed by the examiner.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the right and left knees.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The Veteran must be notified that it is his responsibility to report for all scheduled examinations, and that the consequences for failure to report for an examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


